                  3:99-cr-30068-SEM # 117    Page 1 of 12
                                                                                  E-FILED
                                                  Wednesday, 13 January, 2021 02:38:25 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )       Case No. 99-cr-30068
                                      )
ROBERT VAUGHN,                        )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Robert Vaughn’s Second

Amended Motion for Compassionate Release (d/e 112) requesting a

reduction in his term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, the motion is

DENIED.

                             I. BACKGROUND

     On May 12, 2000, a jury found Defendant guilty of one count

each of conspiracy to distribute cocaine base, retaliating against a

witness, and possessing a firearm in furtherance of a drug

trafficking crime. In this case, the last of those charges involved

one of Defendant’s co-conspirators detonating an explosive device at


                              Page 1 of 12
                  3:99-cr-30068-SEM # 117   Page 2 of 12




the home of a confidential informant at Defendant’s direction. On

November 3, 2000, United States District Judge Jeanne Scott

sentenced Defendant to a total of 720 months’ imprisonment,

consisting of 240 months on the first count, 120 months on the

second count, and 360 months on the third count, all to run

consecutively. Judgment, d/e 50. On July 2, 2020, the

undersigned District Judge reduced Defendant’s sentence to a total

of 480 months’ imprisonment, consisting of 120 months on each of

the first two counts to run concurrently with each other and

consecutively to the 360 months imposed on the third count. Order

for Sentence Reduction, d/e 99. Defendant is currently serving his

sentence at FCI Pekin in Pekin, Illinois and has a projected release

date of December 31, 2034. See Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed January 12, 2021).

     On August 3, 2020, Defendant filed a pro se motion for

compassionate release (d/e 101) pursuant to 18 U.S.C. §

3582(c)(1)(A). On August 10, 2020, after appointment of the

Federal Public Defender, Defendant filed a first amended motion for

compassionate release (d/e 103). In the first motion for

compassionate release, Defendant requested compassionate release


                             Page 2 of 12
                 3:99-cr-30068-SEM # 117   Page 3 of 12




due to his health issues and the COVID-19 pandemic. Defendant is

50 years old and has been diagnosed with obesity, hypertension,

sleep apnea, hepatitis C, and several mental health conditions.

First Am. Mot. Compassionate Release 2-3.

     The Court denied Defendant’s first Amended Motion for

Compassionate Release after a hearing on August 19, 2020,

concluding in part that Defendant had not proposed an adequate

release plan. See Opinion 9-10, d/e 109. In denying the first

motion for compassionate release, the Court also noted the length

of time remaining on Defendant’s sentence and the fact that while

COVID-19 was then present at the minimum security satellite camp

at FCI Pekin, COVID-19 had not yet been detected among the

inmate population in the medium security FCI Pekin facility in

which Defendant is housed. Id. at 7-8.

     On November 30, 2020, Defendant filed a second pro se

motion for compassionate release citing a significant COVID-19

outbreak at the medium security FCI Pekin facility as a changed

circumstance sufficient to support a second motion. See Renewed

Mot. Compassionate Release 1, d/e 110. On December 7, 2020,

following the reappointment of the Office of the Federal Public


                            Page 3 of 12
                   3:99-cr-30068-SEM # 117   Page 4 of 12




Defender to represent Defendant, Defendant filed the Second

Amended Motion for Compassionate Release now before the Court.

     In the Second Amended Motion, Defendant now proposes to

live with a friend at her residence in Springfield, Illinois, if he were

to be released from custody. Second Am. Mot. Compassionate

Release 5. The United States Probation Office investigated the new

release plan and concluded that the plan is not suitable because

Defendant’s friend does not intend to notify her landlord that

Defendant would be residing with her and because the friend might

jeopardize the housing assistance she receives by allowing

Defendant to reside in the home. See Mem. 2, d/e 115.

     On December 10, 2020, the Government filed a Response in

Opposition to Defendant’s Second Motion for Compassionate

Release (d/e 114). The Government argues that the Court should

deny Defendant’s Second Amended Motion for Compassionate

Release because there is no indication that Defendant made a new

request for compassionate release to the warden of his facility after

the Court’s denial of his first motion before filing the second motion.

Resp. 2. The Government further argues that the Court should

deny the second motion given Defendant’s criminal history and


                              Page 4 of 12
                  3:99-cr-30068-SEM # 117   Page 5 of 12




because Defendant does not meet the requirements for

compassionate release. Id. at 5-6. The Government also notes that

Defendant’s medical conditions are currently being treated during

his incarceration. Id. at 6-7.

     As of January 12, 2021, the Bureau of Prisons (BOP) reports

that FCI Pekin has 102 active confirmed inmate cases of COVID-19

and eleven active confirmed staff member case of COVID-19. See

Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed January 12,

2021).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the


                             Page 5 of 12
                  3:99-cr-30068-SEM # 117   Page 6 of 12




Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, Defendant submitted a compassionate release



                             Page 6 of 12
                  3:99-cr-30068-SEM # 117   Page 7 of 12




request to the warden of FCI Pekin prior to the filing of his first

compassionate release motion with the Court. See First Am. Mot.

Compassionate Release 7, 8-9. The Government now argues that

Defendant is required to submit a second request to the warden of

FCI Pekin prior to filing a second motion for compassionate release

in this Court. See Resp. 2. The Court finds that the statutory

language of 18 U.S.C. § 3582(c)(1)(A) does not require Defendant to

file a second request with the warden of his facility prior to filing a

second motion for compassionate release in this Court when the

reasons for release are substantially the same. See United States v.

Walker, No. 13-CR-30042-001, 2020 WL 6363841, at *2 (C.D. Ill.

Oct. 29, 2020). Because Defendant submitted a request for

compassionate release to the warden of FCI Pekin more than thirty

days ago, the Court finds that Defendant has met the thirty-day

requirement found in 18 U.S.C. § 3582(c)(1)(A).

     Nonetheless, having considered the relevant factors set forth

in 18 U.S.C. § 3553(a), the Court concludes that Defendant has not

established that extraordinary and compelling reasons warrant a

reduction in his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and


                             Page 7 of 12
                  3:99-cr-30068-SEM # 117   Page 8 of 12




unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison. Further, Defendant has

been diagnosed with underlying medical conditions that may

increase the serious risks that COVID-19 presents for Defendant.

See Coronavirus Disease 2019 (COVID-19) – People at Increased

Risk – People with Certain Medical Conditions, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed January 12, 2021).

     Among Defendant’s health conditions, he has been diagnosed

with obesity, which the CDC’s current guidance indicates increases

the risk of severe illness from COVID-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#obesity (last

accessed January 12, 2021). At the time Defendant was sentenced

in this case, he stood 5 feet 6 inches tall and weighed 170 pounds.


                             Page 8 of 12
                 3:99-cr-30068-SEM # 117   Page 9 of 12




PSR ¶ 52, d/e 51. Since he has been in BOP custody, Defendant’s

weight has fluctuated over time, eventually increasing to as much

as 260 pounds at one point, resulting in a body mass index of 40,

which is considered to be severly obese. Second Am. Mot.

Compassionate Release 3; Resp. 5. The BOP medical records filed

in this case reflect that Defendant has been counseled several times

on lifestyle changes that he should make to manage his weight.

See, e.g., BOP Medical Records at Page ID 7, d/e 116.

     Defendant has also been diagnosed with hypertension, which

the CDC’s current guidance indicates might increase the risks from

COVID-19. See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-

conditions.html#heart-conditions (last accessed January 12, 2021).

While the BOP medical records do reveal some concerning blood

pressure readings in the past, they also show that this condition

was not being treated with medication until July 2020. See BOP

Medical Records at Page ID 40, d/e 114-1. The most recent blood

pressure checks in November of this year shows dramatic

improvement since beginning medication, with readings of 126/79

and 115/76. BOP Medical Records at Page ID 1, 4.


                            Page 9 of 12
                  3:99-cr-30068-SEM # 117   Page 10 of 12




     The Court recognizes that there have been a significant

number of confirmed cases of COVID-19 at FCI Pekin, and that

those cases are no longer confined to the minimum security satellite

camp, but have now occurred within the medium security FCI as

well. Importantly for purposes of Defendant’s Second Amended

Motion for Compassionate Release, Defendant was among those

who contracted COVID-19 in the latest wave of infections. See

Resp. 4; BOP Medical Records at Page ID 28, d/e 114-1. According

to the medical records, Defendant was diagnosed with COVID-19 on

or around December 3, 2020, but remained asymptomatic. BOP

Medical Records at Page ID 36, d/e 114-1. In a COVID-19

screening conducted on that date, Defendant denied “new onset

cough, new onset shortness of breath, stuffy or runny nose, chills,

repeated shaking with chills, muscle or body aches, new onset loss

of taste or smell, sore throat, or new onset abdominal pain” and

exhibited “[n]o signs of respiratory distress.” Id. at Page ID 23.

     Further, Defendant has nearly fourteen years remaining on his

sentence, assuming he receives full good time credit. In committing

the offense for which he is now incarcerated, Defendant first paid

two people to place a bomb at the home of a confidential informant.


                            Page 10 of 12
                 3:99-cr-30068-SEM # 117   Page 11 of 12




When the two individuals failed to set the bomb off, Defendant

drove his girlfriend and co-conspirator to the home and directed her

to place a second explosive device. When the second bomb was

detonated, the explosion caused extensive damage to the home,

although fortunately no one was injured. Defendant’s criminal

history includes prior convictions for battery, aggravated battery,

burglary, illegal possession of a weapon by a felon, and distribution

of cocaine base, among others. PSR ¶¶ 28-38.

     The Court does note, however, that despite his lengthy

incarceration, Defendant has been disciplined only twice while in

BOP custody, and the most recent of the two incidents was in 2006.

As Defendant notes in his Second Amended Motion, the risk of

recidivism does tend to go down with age. Second Am. Mot.

Compassionate Release 4. Additionally, Defendant has maintained

consistent employment while in prison. Furthermore, Defendant

has received treatment for mental health conditions while in BOP

custody that previously had gone untreated, which may also

account for Defendant’s relative lack of disciplinary history.

     Finally, though, Defendant still has not proposed an adequate

release plan. According to Probation’s Memorandum, the individual


                            Page 11 of 12
                 3:99-cr-30068-SEM # 117   Page 12 of 12




Defendant proposes to reside with does not intend to notify her

landlord that Defendant would be living with her, and she may be

placing both her housing and the housing assistance she receives

at risk by allowing Defendant to live at the home. See Mem. 1-2.

For these reasons, the Probation Office has concluded that the

proposed release plan is not suitable. Id. at 3.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Robert Vaughn’s

Second Amended Motion for Compassionate Release (d/e 112) and

Defendant’s pro se Renewed Motion for Compassionate Release (d/e

110) are DENIED.



ENTER: January 12, 2021

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                            Page 12 of 12
